Opinion by
Mr. Justice Williams,
The question presented in this case is one of construction of a written agreement between the parties. The plaintiffs sold to the defendants six steamer cargoes of “ high grade manganiferous iron ore ” in June 1891. The ore was to be shipped from Carthagena or Porman, Spain, to the defendants in Pennsylvania, and delivered f. o. b. on the cars of the Penna. Pail-*145road Co., at Baltimore, Md. The contract provided that the buyers should furnish “ the steamers to load under this contract on a basis of nine shillings per ton, usual, present, gross form of London, Steamer, iron ore charter, any variation to be for buyer’s account. Sellers to attend to the chartering.” One of the steamers furnished was the “Kingsdale.” The rate of freight fixed in the charter party was “British Sterling: Eight shillings per ton of twenty-two hundred and forty pounds delivered (less two and a half per cent, address commission, payable to charterers), on right delivery of whole cargo.” The sellers on settlement of account for this cargo credited the account of the buyers with one shilling per ton, the difference between the rate of freight in the'contract of sale, and that secured from the steamer Kingsdale, and asked payment of the balance. The buyers claimed in addition to the amount so allowed all the allowances made to the charterers for services, for dispatch money, and the other allowances, earned by expediting the loading and unloading the cargo and speeding the ship’s release from service. This claim rests on the construction of the words quoted above from the original contract of sale, “ any variation to be for buyer’s account.” The only variation that appears to have been made in the charter party, from the contract of sale, is in the price of freight as such. This is reduced from nine shillings sterling to eight, and the variation has been carried to the buyer’s credit. The contention of the appellants is however that the words “ any variation ” should be construed as though, they were followed by the woi'ds “ in the actual cost of transportation from the said. price of nine shillings per ton.” The contract does not say so,' nor are its provisions consistent with such an interpretation. The contract contemplates, and provides for the chartering of six steamers, and the use of a particular form of charter. It fixes nine shillings as the basis for freight per ton, under the provisions of the “ usual present gross form of London steamer Iron Ore charter.”
The form of charter was used without variation, so far as appears, but there was a variation in the price of freight and in that alone. As this has been carried to the buyer’s credit they . have nothing further to ask under their contract, and the judgment of the court below should be affirmed.